Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 1 of 9 Page ID #:1



 1    Edward S. Chang (State Bar No. 241682)
      Justin Potesta (State Bar No. 314133)
 2    JONES DAY
      3161 Michelson Drive, Suite 800
 3    Irvine, California 92612
 4
      (T) 949.851.3939
      (F) 949.553.7539
 5    echang@jonesday.com
      jpotesta@jonesday.com
 6
      Attorneys for Defendant
 7    WALMART INC.
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   SOFIA MAYNEZ, an individual, on
     behalf of herself and all others          Case No. 2:20-cv-0023
12   similarly situated,
13                  Plaintiff,
                                               DEFENDANT WALMART
14         v.
                                               INC.’S NOTICE OF REMOVAL
15   WALMART, INC., a Delaware                 OF CIVIL ACTION FROM
     Corporation; and DOES 1-50,               STATE COURT
16   inclusive,
17                  Defendant.
18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 2 of 9 Page ID #:2



 1   TO PLAINTIFF SOFIA MAYNEZ AND ALL ATTORNEYS OF
 2   RECORD, AND THE CLERK OF THE ABOVE-ENTITLED COURT:
 3         PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441,
 4   1446, and/or 1453, Defendant Walmart Inc. (“Walmart”) hereby removes this
 5   action from the Superior Court of the State of California, County of Los
 6   Angeles, to the United States District Court for the Central District of
 7   California. In support of this Notice of Removal, Walmart avers as follows:
 8      PROCEDURAL HISTORY AND PLAINTIFF’S ALLEGATIONS
 9         1.     On October 16, 2019, Plaintiff Sofia Maynez filed a putative
10   nationwide class action complaint against Walmart in Maynez v. Walmart,
11   Inc., Case No. 19STCV36866, in the Superior Court of the State of California,
12   County of Los Angeles (the “State Court Action”). (See Exhibit 1 at 16-28
13   (“Complaint”).)
14         2.     In the State Court Action, Plaintiff alleges that the prices for
15   certain items advertised in Walmart’s mobile application (or “Walmart app,”
16   as used in Plaintiff’s Complaint) are higher than the actual prices for the same
17   items in the physical Walmart store(s) Plaintiff visited. (See Complaint at ¶ 1.)
18   On this basis, Plaintiff asserts claims for (1) violation of California’s Unfair
19   Competition Law (“UCL”) under California Business & Professions Code
20   § 17200, et seq.; (2) violation of California’s Consumer Legal Remedies Act
21   (“CLRA”) under California Civil Code § 1750, et seq.; (3) violation of
22   California’s False Advertising Law (“FAL”) under California Business &
23   Professions Code § 17500, et seq.
24         3.     Plaintiff seeks to assert these claims on behalf of a putative
25   nationwide class of “[a]ll users of [Walmart’s] e-commerce app who viewed
26   on the app a quoted price for an item on sale at one of [Walmart’s] stores, and
27

28                                                     NOTICE OF REMOVAL OF CIVIL ACTION
                                             -1-                       Case No. 2:20-cv-0023
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 3 of 9 Page ID #:3



 1   whom purchased the quoted item at that store at a price higher than the price
 2   listed on [Walmart’s] e-commerce app at the time of purchase, from four years
 3   prior to the filing of the complaint to the present.” (Complaint at ¶ 17(2).)
 4   Plaintiff also seeks to certify a so-called “Injunctive Relief Class,” defined as
 5   “[a]ll users of [Walmart’s] e-commerce app who view on the app a quoted
 6   price for an item on sale at one of [Walmart’s] stores, and whom are offered
 7   the quoted item at that store at a price higher than the price listed on
 8   [Walmart’s] e-commerce app, at the time of the attempted purchase. (Id. at
 9   ¶ 17(1).)
10      JURISDICTION UNDER THE CLASS ACTION FAIRNESS ACT
11         4.     This Court has original jurisdiction over this matter under 28
12   U.S.C. § 1332(d), part of the Class Action Fairness Act (“CAFA”). Under
13   § 1332(d), federal courts have original diversity jurisdiction over a class action
14   whenever: (1) “any member of a [putative] class of plaintiffs is a citizen of a
15   State different from any defendant,” 28 U.S.C. § 1332(d)(2)(A); (2) “the
16   matter in controversy exceeds the sum or value of $5,000,000, exclusive of
17   interest and costs,” 28 U.S.C. § 1332(d)(2); and (3) the number of members of
18   all proposed plaintiff classes in the aggregate exceeds 100. See 28 U.S.C. §
19   1332(d)(5)(B). The Ninth Circuit has recognized that “Congress intended
20   CAFA to be interpreted expansively.” Ibarra v. Manheim Invs., Inc., 775 F.3d
21   1193, 1197 (9th Cir. 2015) (citing S. Rep. No. 109-14, at 42 (Feb. 28, 2005)).
22   Even more recently, the Ninth Circuit reiterated the Supreme Court’s
23   admonition that “no antiremoval presumption attends cases invoking CAFA.”
24   Arias v. Residence Inn by Marriott, 936 F.3d 920, 922 (9th Cir. 2019) (quoting
25   Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014)).
26

27

28                                                      NOTICE OF REMOVAL OF CIVIL ACTION
                                                                        Case No. 2:20-cv-0023
                                              -2-
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 4 of 9 Page ID #:4



 1           5.    All three requirements of CAFA jurisdiction are satisfied in this
 2   case.
 3   A.      Minimal Diversity Exists
 4           6.    First, minimal diversity exists because Plaintiff and Walmart, the
 5   only named parties in this case, are citizens of different states.
 6           7.    According to her Complaint, Plaintiff is a citizen of California.
 7   (Complaint at ¶ 1.)
 8           8.    Walmart, on the other hand, is a Delaware Corporation with its
 9   principal place of business in Arkansas. (Id.) Under 28 U.S.C. § 1332(c)(1),
10   “a corporation shall be deemed to be a citizen of every State . . . by which it
11   has been incorporated and of the State . . . where it has its principal place of
12   business.” Thus, Walmart is a citizen of Delaware and Arkansas.
13           9.    Because Plaintiff is a citizen of California and Walmart is a
14   citizen of Delaware and Arkansas, the diversity requirement for CAFA
15   jurisdiction is satisfied. See 28 U.S.C. § 1332(d)(2) (requiring only “minimal
16   diversity” under which “any member of a class of plaintiffs is a citizen of a
17   State different from any defendant”).
18   B.      The Amount In Controversy Exceeds $5,000,000
19           10.   Although Walmart does not concede that either Plaintiff or any
20   putative class member is entitled to any recovery from Walmart whatsoever,
21   for purposes of removal jurisdiction, Plaintiff’s Complaint places in
22   controversy more than $5,000,000. See 28 U.S.C. § 1332(d)(6). A notice of
23   removal must include “only a plausible allegation that the amount in
24   controversy exceeds the jurisdictional threshold.” Fritsch v. Swift Transp. Co.
25   of Arizona, LLC, 899 F.3d 785, 788 (9th Cir. 2018) (citations omitted). “In
26   measuring the amount in controversy, a court must assume that the allegations
27

28                                                       NOTICE OF REMOVAL OF CIVIL ACTION
                                                                         Case No. 2:20-cv-0023
                                               -3-
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 5 of 9 Page ID #:5



 1   of the complaint are true and that a jury will return a verdict for the plaintiff
 2   on all claims made in the complaint.” Korn v. Polo Ralph Lauren Corp., 536
 3   F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (citations omitted). “The ultimate
 4   inquiry is what amount is put ‘in controversy’ by the plaintiff’s complaint, not
 5   what a defendant will actually owe.” Id. (citations omitted).
 6         11.    The gravamen of Plaintiff’s Complaint is that Walmart has
 7   misrepresented and/or falsely advertised pricing to consumers like Plaintiff,
 8   resulting in overpayment for products. (Complaint at ¶¶ 1, 9-16.) Specifically,
 9   Plaintiff alleges that she paid $12.54 for Huggies Wipes that were advertised
10   at $5.44 in the Walmart app, and that she paid $31.84 for Huggies Pull Ups
11   that were advertised at $8.97 in the Walmart app. (Id. at ¶¶ 1, 16.) As a result,
12   in total, Plaintiff allegedly paid $29.97 more for these two items than the prices
13   advertised in the Walmart app.
14         12.    For this asserted wrong, Plaintiff seeks recovery of “restitution
15   and disgorgement of all money and property wrongfully obtained by”
16   Walmart, “[a]n award of general damages,” “[a]n award of special damages,”
17   and “[e]xemplary damages in light of Walmart’s fraud, malice, and conscious
18   disregard for the rights of Plaintiff and putative class members,” among other
19   things. (Complaint at p. 26.) Plaintiff also seeks “attorneys’ fees and expenses
20   pursuant to all applicable laws” and “costs of suit.” (Id.)
21         13.    Even assuming that Plaintiff seeks recovery of only $29.97 for
22   each putative class member in this case (the amount of harm Plaintiff
23   purportedly suffered from overpayment), the amount in controversy well
24   exceeds $5,000,000 based on the allegations in Plaintiff’s Complaint. To wit,
25   Plaintiff alleges that the putative classes consist of “hundreds of thousands” of
26   Walmart customers, “if not more.” (Complaint at ¶ 18.) Plaintiff further
27

28                                                      NOTICE OF REMOVAL OF CIVIL ACTION
                                                                        Case No. 2:20-cv-0023
                                              -4-
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 6 of 9 Page ID #:6



 1   asserts that Walmart “is a multinational corporation” that “sell[s] goods to
 2   consumers throughout the country.” (Id. at ¶ 2.) Thus, even presuming
 3   Plaintiff means only 200,000 putative class members when she seeks to
 4   represent “hundreds of thousands” of Walmart customers, the damages sought
 5   on behalf of this hypothetical class would be $5,994,000 ($29.97 x 200,000).
 6   See 28 U.S.C. § 1332(d)(6) (“In any class action, the claims of the individual
 7   class members shall be aggregated to determine whether the matter in
 8   controversy exceeds the sum or value of $5,000,000, exclusive of interest and
 9   costs.”).
10          14.   Moreover, Plaintiff’s class definition is not limited to consumers
11   who, like Plaintiff, purchased only Huggies Wipes or Huggies Pull Ups.
12   Plaintiff seeks to represent a nationwide class of “[a]ll users of [Walmart’s] e-
13   commerce app who view on the app a quoted price for an item on sale at one
14   of Defendant’s stores, and whom are offered the quoted item at that store at a”
15   higher price. (Id. at ¶ 17 (emphasis added).) Plaintiff does not otherwise
16   define or explain what she means by “item” as that term is used in the
17   Complaint. Thus, any item for sale by Walmart via the Walmart app and in its
18   brick-and-mortar stores may be at issue based on Plaintiff’s class definition.
19   No matter how calculated, the prospective damage or restitutionary figure for
20   Plaintiff's putative claim easily exceeds $5,000,000 across potentially tens of
21   thousands of items advertised for sale by Walmart.                   (See, e.g.,
22   www.walmart.com/search/.)
23          15.   Plaintiff’s claims for “special” and/or “exemplary” (punitive)
24   damages must also be factored into the amount in controversy analysis. See
25   Fritsch, 899 F.3d at 793 (“Among other items, the amount in controversy
26   includes damages (compensatory, punitive, or otherwise), the costs of
27

28                                                      NOTICE OF REMOVAL OF CIVIL ACTION
                                                                        Case No. 2:20-cv-0023
                                              -5-
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 7 of 9 Page ID #:7



 1   complying with an injunction, and attorneys’ fees awarded under fee-shifting
 2   statutes or contract.”). If Plaintiff was awarded even a single (1X) multiplier,
 3   that figure alone would exceed $5,000,000, based on the general damages
 4   sought in Plaintiff’s Complaint.
 5         16.    Plaintiff’s requests for attorney fees should also be factored in to
 6   the amount in controversy for removal purposes. Id. Using a 25% attorney-
 7   fee (contingency) benchmark that is common within this District, Plaintiff’s
 8   claims place at least an additional $1,498,500 ($5,994,000 x .25) in
 9   controversy as to attorneys’ fees alone. Salcido v. Evolution Fresh, Inc., No.
10   2:14-cv-09223-SVW-PLA, 2016 WL 79381, at *8 (C.D. Cal. Jan. 6, 2016)
11   (approving use of 25% of amount in controversy for attorneys’ fees calculation
12   on removal); Dittmar v. Costco Wholesale Corp., No. 14-cv-1156-LAB-JLB,
13   2015 WL 7106636, at *5 (S.D. Cal. Nov. 13, 2015) (explaining that “Ninth
14   Circuit authority supports a 25% benchmark”).
15         17.    Finally, Walmart would incur considerable expenses in
16   complying with Plaintiff’s requested injunctive relief, should any liability be
17   established. See Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644,
18   649 (9th Cir. 2016) (explaining that the amount in controversy includes the
19   “costs of complying with an injunction”). Plaintiff’s requested injunctive
20   relief appears aimed at requiring Walmart to alter and transform the way it
21   advertises product pricing in the Walmart app and at each of Walmart’s store
22   locations, an undertaking that would likely require Walmart to expend
23   substantial resources. (See, e.g., Complaint at ¶ 35.)
24         18.    Simply put, even using the conservative figures noted above and
25   derived from Plaintiff’s Complaint, the instant putative nationwide class action
26   places well more than $5,000,000 at controversy in this case.
27

28                                                      NOTICE OF REMOVAL OF CIVIL ACTION
                                                                        Case No. 2:20-cv-0023
                                              -6-
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 8 of 9 Page ID #:8



 1   C.    Plaintiff’s Classes Include More Than 100 Putative Members
 2         19.    The “number of members of all proposed plaintiff classes in the
 3   aggregate” is greater than 100. See 28 U.S.C. § 1332(d)(5). As mentioned
 4   above, Plaintiff asserts that her proposed classes consist of “hundreds of
 5   thousands” of Walmart customers, “if not more.” (Complaint at ¶ 18.)
 6         WALMART’S REMOVAL IS PROCEDURALLY PROPER
 7         20.    Walmart was served with the Complaint on December 3, 2019,
 8   by personal service. Consistent with 28 U.S.C §1446(a), attached hereto as
 9   Exhibit 1 are true and correct copies of all process, pleadings, and orders
10   served on Walmart in this action.
11         21.    Removal of this action by Walmart is timely because Walmart
12   files this Notice of Removal within 30 days of service of the Complaint. See
13   28 U.S.C. §1446(b)(2).
14         22.    Walmart is the only defendant that has been named and served in
15   this action, and thus each defendant that has been named and served with the
16   Complaint consents to the removal of this action.
17         23.    Plaintiff filed this case in the Superior Court of California, County
18   of Los Angeles. Therefore, this case may properly be removed to the Central
19   District of California, Western Division. 28 U.S.C. §§ 84(c)(2), 1441(a).
20         24.    Consistent with 28 U.S.C. §1446(d), Walmart will promptly
21   provide written notice of removal of this action to Plaintiff and will promptly
22   file a copy of this Notice of Removal with the Clerk of the Superior Court of
23   the State of California, County of Los Angeles.
24

25

26

27

28                                                       NOTICE OF REMOVAL OF CIVIL ACTION
                                                                         Case No. 2:20-cv-0023
                                              -7-
Case 2:20-cv-00023-DSF-JPR Document 1 Filed 01/02/20 Page 9 of 9 Page ID #:9



 1    Dated:     January 2, 2020             JONES DAY
 2

 3                                           By: /s/ Edward S. Chang
 4                                              Edward S. Chang

 5                                          Attorneys for Defendant
                                            WALMART INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                NOTICE OF REMOVAL OF CIVIL ACTION
                                                                  Case No. 2:20-cv-0023
                                         -8-
